IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


THE STATE OF WASHINGTON,                       )        No. 81152-5-I
                                               )
                       Respondent,             )
                                               )        DIVISION ONE
                       v.                      )
                                               )
MICAH JAMES OLEXA,                             )
                                               )        UNPUBLISHED OPINION
                       Appellant.              )
                                               )

       MANN, C.J. — Micah Olexa appeals his convictions for assault in the second

degree and assault in the fourth degree. He argues that his convictions must be

reversed for prosecutorial misconduct and that the trial court erred by imposing

discretionary legal financial obligations (LFOs). We affirm, but remand to the trial court

to strike the discretionary LFOs.

                                               FACTS

       Olexa resided with his mother, Jean Kimerling. Kimerling studied naturopathic

medicine and she invited Deborah Langheld, a fellow student, to live in the home.

Although the arrangement was meant to be temporary, Langheld resided in the house




         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81152-5-I/2


for almost a year. Kimerling and Langheld decided that Langheld would move out at the

end of June 2019, after they completed their final exams.

       On June 19, 2019, Olexa became upset with Kimerling. He yelled at her,

slapped her, and pushed her against the wall. Olexa told Kimerling he was upset that

Langheld was not moving out sooner and insisted she leave. When Langheld arrived

home, she noticed that Kimerling was nervous. Kimerling told her that things were not

working. Olexa then joined the conversation. Olexa then moved toward Langheld,

knocking her out of her chair. He straddled her and hit her on her face repeatedly.

Kimerling tried to intervene. Olexa put his hands around Langheld’s throat, strangling

her. He put his hands over her mouth, which suffocated her, and caused her bladder to

void. When Langheld tried to get up, Olexa began kicking her in the ribs. Langheld was

able to escape and she drove to a classmate’s house who called 911. Kimerling left the

house, and spoke to her daughter, who also called the police.

       Police apprehended Olexa. Langheld went to the hospital for her injuries. The

emergency room doctor reported a concussion, a scalp hematoma, a black eye, a jaw

contusion and bruising, rib fractures, blood in her urine, and bruising on her extremities.

Langheld also reported pain in her chest and flank to the doctor.

       The State charged Olexa with assault in the second degree against Langheld

and assault in the fourth degree against Kimerling. Each charge had a domestic

violence designation.

       Olexa testified at trial. He denied slapping or pushing his mother. He contended

that he saw Kimerling and Langheld fighting on the ground, and that he pushed



                                          -2-
No. 81152-5-I/3


Langheld off his mother. He testified that he struck Langheld once in self-defense when

she charged at him.

       A jury convicted Olexa of both counts and found a domestic violence relationship

as to both counts. Olexa appeals.

                                        ANALYSIS

   A. Prosecutorial Misconduct

       Olexa argues that prosecutorial misconduct requires us to reverse his

convictions. We disagree.

       To demonstrate prosecutorial misconduct, the defendant must prove that the

prosecutor’s conduct was both improper and prejudicial. State v. Emery, 174 Wn.2d

741, 756, 278 P.3d 653 (2012). “If the defendant objected at trial, the defendant must

show that the prosecutor’s misconduct resulted in prejudice that had a substantial

likelihood of affecting the jury’s verdict.” Emery, 174 Wn.2d at 760. If the defendant did

not object, any error is waived unless the prosecutor’s conduct was “so flagrant and ill

intentioned that an instruction could not have cured the resulting prejudice.” Emery, 174

Wn.2d at 760. The defendant must show that (1) no curative instruction would have

alleviated any prejudicial effect on the jury and (2) the misconduct resulting in prejudice

has a substantial likelihood of affecting the jury’s verdict. Emery, 174 Wn.2d at 760-61.

       Olexa first contends that the prosecutor misstated the State’s burden of proof.

During closing argument, the prosecutor argued that the only way Olexa’s version of

events could be accurate was if Langheld “was lying when she took the stand.” The

prosecutor also pointed out that defense counsel did not ask Langheld about Olexa’s

version of events during cross-examination. The prosecutor said that Kimerling’s story

                                          -3-
No. 81152-5-I/4


would need to be “made up,” in order for Olexa’s version of events to be accurate.

Defense counsel did not object.

       We have previously held that “it is misconduct for a prosecutor to argue that in

order to acquit a defendant, the jury must find that the State’s witnesses are either lying

or mistaken.” State v. Fleming, 83 Wn. App. 209, 213, 921 P.2d 1076 (1996). The

prosecutor in Fleming argued that the only way to acquit the defendant was if the jury

found that the victim was lying. We held that the statement was improper because it

misstated the law and improperly shifted the burden of proof. Fleming, 83 Wn. App. at

213.

       This case is readily distinguishable from Fleming. Here, the prosecutor did not

attempt to shift the burden of proof, but instead highlighted how Olexa’s account of the

events was factually incompatible with Kimerling and Langheld’s descriptions of the

incident. When “‘conflicting versions of the facts and the credibility of witnesses is a

central issue, there is nothing misleading or unfair in stating the obvious: that if the jury

accepts one version of the facts, it must necessarily reject the other.’” State v. Rafay,

168 Wn. App. 734, 837, 285 P.3d 83 (2012) (quoting State v. Wright, 76 Wn. App. 811,

825, 888 P.2d 1214 (1995)). Therefore, the prosecutor’s comments were not improper.

Even if the comments were improper, Olexa’s counsel failed to object or request a

curative instruction. See Emery, 174 Wn.2d at 760-61 (the defendant must

demonstrate that the error was flagrant and ill intentioned such that an instruction could

not have cured any resulting prejudice).

       Olexa next argues that the State violated the advocate-witness rule when the

prosecutor offered medical opinions. During closing argument, the prosecutor said that

                                           -4-
No. 81152-5-I/5


Langheld’s concussion was a “bruise on her brain,” which affected her brain actions.

The prosecutor also showed the jury a photo of Langheld’s neck with bruising and

broken skin, stating “that is strangulation.” Defense counsel did not object.

       The advocate-witness rule prohibits an attorney from appearing as both a

witness and an advocate in the same litigation. State v. Lindsay, 180 Wn.2d 423, 437,

326 P.3d 125 (2014). Despite Olexa’s contentions, the prosecutor was not attempting

to provide medical testimony as a witness, but was commenting on the evidence during

closing argument. “In closing argument, the prosecuting attorney has a wide latitude in

drawing and expressing reasonable inferences from the evidence.” State v. Hoffman,

116 Wn.2d 51, 94-95, 804 P.2d 577 (1991). The record contains significant evidence of

Langheld’s injuries and the prosecutor was demonstrating that Olexa committed assault

in the second degree.

       Olexa next contends that the prosecutor improperly elicited testimony concerning

Olexa’s involvement with police. Olexa moved in limine to exclude all evidence of police

contacts related to a prior incident where Kimerling tried to commit Olexa under the

Involuntary Treatment Act (ITA), chapter 71.05 RCW, which the court granted. During

trial, the prosecutor asked King County Sheriff’s Deputy Hughes Ebinger, who

responded to the incident, if he had met Olexa before the incident. Ebinger responded

“Yes.” Defense counsel moved for a mistrial based on this exchange. The court offered

to instruct the jury to disregard the question, but the defense rejected the limiting

instruction. The court denied the motion for mistrial.

       Although the prosecutor’s question was in error, Olexa cannot show that a simple

“yes,” in answer to the question had a substantial likelihood of affecting the jury’s

                                           -5-
No. 81152-5-I/6


verdict. Further, counsel refused the available remedy by refusing the curative

instruction asking the jury to disregard the question. Defense counsel’s decision not to

request a curative instruction “strongly suggests to a court that the argument or event in

question did not appear critically prejudicial to an appellant in the context of the trial.”

State v. Swan, 114 Wn.2d 613, 661 790 P.2d 610 (1990).

       Finally, Olexa contends that the prosecutor’s conduct resulted in cumulative

prejudice. “‘The cumulative effect of repetitive prejudicial prosecutorial misconduct may

be so flagrant that no instruction or series of instructions can erase their combined

prejudicial effect.’” Lindsay, 180 Wn.2d at 443 (quoting State v. Walker, 164 Wn. App.

724, 737, 265 P.3d 191 (2011)). None of the alleged instances by the prosecutor

amounted to prosecutorial misconduct, therefore, cumulative error does not apply.

B. Legal Financial Obligations

       Olexa argues that the court erred by imposing discretionary LFOs. The State

concedes. We accept the State’s concession.

       The trial court found Olexa indigent and waived all waivable fees, fines, and

interest. The court imposed community custody supervision fees from boilerplate

language on the judgment and sentence. Courts shall not impose discretionary costs

on defendants who have been found indigent. RCW 10.01.160(3); State v. Ramirez,

191 Wn.2d 732, 748, 426 P.3d 714 (2018). Supervision fees are discretionary LFOs.

State v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199 (2020). We remand to the trial

court to strike the community custody supervision fees.




                                            -6-
No. 81152-5-I/7


      Affirmed.




WE CONCUR:




                  -7-